Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elbert Simpkins appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Simpkins’ motion for a transcript at government expense and affirm for the reasons stated by the district court. Simpkins v. Cannon, No. 5:12-cv-01447-GRA, 2013 WL 2317227 (D.S.C. May 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.